Title: From John Adams to William Stephens Smith, 20 November 1814
From: Adams, John
To: Smith, William Stephens



Dear Sir
Quincy November 20th 1814

Yesterday I received your packet of the 7th. you ask “What is to be the result of the Convention at Hartford?” What a question! Had you asked my opinion of the measure I would have said, it is neither wise, honorable, or virtuous; and I would have requested you to give my compliments to every Virginian you meet, high or low, and tell him, that Massachusetts deserves to be made to repent of it in dust and ashes, as much and no more than Virginia did to repent of her Insolence, in the last years of the last Century.
As to the “result” Otis will make a harangue, more eloquent than ever was uttered by Fox, Pitt, or Burke, an incessant stream of blazing fire and flame; so that great writer the learned and ingenious, Mr Puff DD and LLD, will publish in the newspapers. Cabot will make no speech in public, but instead of giving any attention to Otis, he will spend his time in whispering to the individual members in Session, and in eternal talking to them out of Session at their Social breakfasts, dinners, and Suppers. The great object, is the next Election of P, and VP. The great difficulty  will be to fix upon a Candidate. Such has been the atrocious Apostacy of New York that De Witt will not do. King is both a N. Yorker and Massachusetts Man; and yet he is neither. Not cordial with either. Cabot is the secret wish, Gore would do. But neither has a name. Neither is known by the Nation. Who can it be? Strong? For what I know they would prefer Gerry to any Virginian.
The debates in Convention will be nothing more or less than the writings of Tim Pick, and Jack Lowell, unskillfully abridged, and coldly repeated. Even Otis’s volubility can produce nothing better. Will they seize the Taxes and Revenue’s? No. not yet. Will they raise armies? Yes. And agree to help each other, in case of Invasion; for they dare not trust, their dear friends the English.
It will however paralyze the public credit, debilitate the national Government, and leave the defence of the States, and the people to themselves. And defend themselves they will, and with little method, but great perseverance.
You my good hearted Son in Law, may think this all Badinage. It is true, I cannot reason upon our public affairs. The sentiments and conduct of this nation from the 17th of June 1778 to this hour have been so different from mine, that I can lay down no principles, nor conceive any system in which the people will approve me, that I ought not to be consulted. Dismiss me from service, with parisian disgrace, as you will; and let me enter into service in another world.
Your “district” will not be molested this Winter. This terrific Knight Sir Roland will not come.
Hear from Vienna before you prophecy for 1815. I am incapable of forming an opinion of your “enclosed letter or the answer.” If such Phenomina had appeared in my time, I should have been torn to peices by the Wolves and Tygers. It is not amiss however to have such plans submitted to the public for their consideration, for something as terrible or worse, must be soon adopted unless Providence should interpose some event in our favour, as unforeseen and unexpected as the fall of Napoleon. I am with / sentiments as usual
John Adams